Citation Nr: 1721198	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, to include status post L4-L5 spinal fusion with residuals.


REPRESENTATION

Appellant represented by:	Attorney Stephen S. Pennington


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from October 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified in November 2011 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

In a January 2015 decision, the Board denied the claim.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a May 2015 Order, the Court granted the motion, vacated the Board's January 2015 decision, and remanded this case to the Board for readjudication.


FINDINGS OF FACT

The evidence is in relative equipoise regarding whether the Veteran's low back disability, to include status post L4-L5 spinal fusion with residuals, is related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include status post L4-L5 spinal fusion with residuals, have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a low back disability, which has most recently been diagnosed as status post spinal fusion L4-L5 with residuals.  Service treatment records reveal that the Veteran was seen on November 11, 1977, with complaint of a one week history of right L1-L4 low back pain without antecedent trauma and without any bowel, bladder or radicular symptoms.  The Veteran reported a constant dull pain with intermittent sharp pain.  After physical examination, which, in pertinent part, revealed limited range of motion in all motions secondary to pain, the assessment was possible L3-L4 facet syndrome.  This is the only diagnosis made in relationship to the Veteran's back during service.  

The post-service VA and private medical evidence of record documents treatment related to the Veteran's low back.  In January 1999 the Veteran complained of low back and left leg pain.  A January 1999 magnetic resonance imaging (MRI) of the Veteran's lumbar spine showed bilateral pars interarticularis defects at L4 with disc dehydration at L4-L5 and minimal anterior displacement of L4 relative to L5.  There was also a broad based disc bulge posteriorly.  

August 1999 private records state that the Veteran had a long history of mild intermittent low back symptoms.  It was noted that the Veteran reported his back symptoms were treated over the years as a chronic strain, with injuries sustained in December 1998 and March 1999.  X-rays obtained in August 1999 showed high grade I/grade II spondylolisthesis secondary to spondylolysis at L4.  The impression was dynamic stenosis secondary to L4 spondylolysis.  A subsequent August 1999 record documents that the Veteran continued to have back symptoms with pain radiating into the left leg, which he attributed to his work injury and reaggravation by his continued work responsibilities.  

An October 1999 CT scan of the Veteran's lumbar spine contains an impression of moderately prominent generalized annular bulge at L3-4, L4-5 and L5-S1 levels without focal herniation; significant bilateral foraminal stenosis at the three levels examined; mild right S1 recess stenosis; and congenitally small spinal canal, particularly at the level of L4 pedicles.  

In January 2000, the Veteran underwent fusion, L4-5, TSRH instrumentation, iliac bone graft.  He was diagnosed with status post fusion of L4-L5 with residuals during a June 2010 VA examination.  At the examination the Veteran reported that he developed work-related low back pain in 1997 in a job at a wire mill where he lifted up to 75 pounds.  In a July 2010 examination report addendum, the examiner opined that the status post fusion of L4-L5 with residuals was not caused by or a result of any back injury or condition sustained while in service.  The examiner felt that the in-service back pain was transitory and resolved completely.  It could be speculated that parachute jumps or operating heaving equipment could predispose the Veteran to a back condition in the future, but the examiner noted that there was no further evaluation of the back until 1997.

In August 2010 the Veteran wrote that since the November 1977 treatment, his back had been getting progressively worse.  He did not get checked every time he had back pain because he thought it was common to have pain after an injury.  The pain usually occurred after parachute jumps and when operating heavy equipment.

The Veteran testified at the November 2011 Board hearing that during basic training he suffered a lifting injury.  Parachute jumps in full gear during service subsequently put extra stress on his back.  He further testified that he had intermittent back pain from the time of his military service.

In August 2014 a physician who reviewed the record at the request of the Board opined that the findings of pars defects, L4-5 spondylolisthesis, and lumbar disc bulges are at least as likely as not to not have originated during active service.  It was noted that pars defects can be congenital or the result of degenerative processes and stress fractures, and it was not possible to know in the case of the Veteran whether it was a preexisting condition, occurred during service, or occurred after service.  

A private physician reviewed the record in November 2015 and opined that the Veteran's back condition was at least as likely as not related to his back complaints which started in service.  It was noted that the Veteran reported intermittent back pain since 1977, and the physician felt that the findings on the MRI, which resulted in the lumbar fusion and continued low back pain, stemmed from service.

The Veteran is competent to report that he has had back pain since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the Board finds him to be credible.

In March 2017 an opinion was obtained from a VHA orthopedic spine surgeon who noted that the diagnosis of status post L4-L5 posterior spinal instrumented fusion with residuals is complex.  He wrote that the 1977 diagnosis of possible L3-L4 facet syndrome is not "widely recognized as a surgical entity" and was an irresponsible diagnosis without supporting imaging studies.  The VHA orthopedic spine surgeon felt that it was impossible to relate the 1999 imaging results to the Veteran's active service, as it is at least as likely as not to have occurred prior to or thereafter the Veteran's service.  It was also noted that segmental spinal fusion can predispose to accelerated degeneration, which may cause additional pain and disability.  Overall, the orthopedic spine surgeon did not feel that there was evidence to support the claim that lumbar degenerative disease or current status post L4-L5 fusion with residuals is a result of the Veteran's active service.

Regarding the medical opinions of record, probative value cannot be given to the VA examiner's July 2010 opinion because of its internal inconsistencies.  The examiner wrote that the current disability was not a result of any back injury or condition sustained while in service but also wrote that it could be speculated that parachute jumps or operating heaving equipment could predispose the Veteran to a back condition in the future.  It is also noted that the examiner did not consider the Veteran's competent and credible reports of having back pain since service.  The March 2017 opinion also has inconsistent internal reasoning and cannot be given probative value.  The VHA orthopedic spine surgeon who reviewed the record in March 2017 wrote that it is at least as likely as not to have occurred prior to or thereafter the Veteran's service.  It is noted that this would mean that it is also at least as likely to have occurred in service.  However, the VHA orthopedic spine surgeon also stated that the imaging reports and records do not support that the back disability was related to service. 

The Board finds that service connection is warranted for a low back disability, to include status post L4-L5 spinal fusion with residuals.  The August 2014 opinion indicates that the Veteran's back disability is at least as likely as not to not have originated during active service.  Furthermore, the November 2015 opinion states that the Veteran's back condition was at least as likely as not related to his back complaints which started in service.  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  The Board finds that the evidence is at least in equipoise regarding whether the Veteran's low back disability, to include status post L4-L5 spinal fusion with residuals, is related to service, and therefore service connection is warranted.  


ORDER

Service connection for a low back disability, to include status post L4-L5 spinal fusion with residuals, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


